DETAILED ACTION

Status of Claims
Claims 1, 3-5, 7-10, 12-13, 15-16, 18-23, 25, 29-37, 39 is/are pending.
Claims 1, 3-5, 7-10, 12-13, 15-16, 18-23, 25, 29-37, 39 is/are rejected.
Claims 2, 6, 11, 14, 17, 24, 26-28, 38 have been cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered on 03/07/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 3-5, 7-10, 12-13, 15-16, 18-23, 25, 29-37, 39 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claims 1, 16, 22, 31 is vague and indefinite because it is unclear whether the phrase “weight adhesive” refers to the wet weight of adhesive or the dry weight of adhesive.
 	Claims 3-5, 7-10, 12-13, 15, 18-21, 23, 25, 29-30, 32-37, 39  are dependent on one or more of the above claims and therefore incorporate the above-described indefinite subject matter.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 7-10, 12-13, 15-16, 18-23, 25, 29-37, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	LAMTEC WMP-VR-R PLUS,
	in view of CHEN ET AL (US 2012/0168054),	
	and in view of MOORE ET AL (US 2008/0081138).
 	and in view of HORWAT ET AL (US 4,004,049),
	and in view of PAPSIN, JR (US 6,281,298),
 	and in view of LAMTEC PRODUCT SELECTION GUIDE,
	and in view of BURTON ET AL (US 2003/0114055).
	LAMTEC WMP-VR-R PLUS discloses a facer material for insulation materials comprising:
• a white polypropylene film with a thickness of 0.0015 inch;

• a flame resistant adhesive layer;

• a reinforcing layer (e.g., tri-directional fiberglass);

• a metallized polyester film layer with a thickness of 0.0005 inch;

wherein the facer material has a basis weight of 14 lbs/1000 ft2, a tensile strength of 35 lbs/inch width in both the machine and cross machine direction, and a burst strength of 100 psi. (entire document).  However, the reference does not discuss the adhesive used to bond the facer to insulation.
	CHEN ET AL ‘054 disclose that it is well known in the art to apply pre-formed facing materials (e.g., but not limited to, foil-scrim-kraft, etc.) via adhesive to one or both major surfaces of fiberglass insulation materials (e.g., rigid insulation materials such as construction boards or panels, ceiling tiles, etc.; flexible insulation materials such as wrappings for ducts or pipes, etc.) in order to form decorative and/or protective surface(s) on the insulation materials.  The reference further discloses that when the fiberglass insulation material is a rigid board, panel, or ceiling tile, the facing is optionally provided with a decorative finish or surface (e.g., white, particularly for ceiling panels, etc.). (Figure 2B, 2C, 3, etc.; paragraph 0002-0003, 0005-0006, 0012-0016, 0023, 0025, 0046-0047, 0049-0058, 0063, etc.) 
 	MOORE ET AL ‘138 discloses that that it is well known in the art to apply insulation facing sheets to an insulation product by adhesively bonding the foil (or metallized polymer) layer side of the facing sheet to the insulation product, wherein the adhesives further contain flame retardants. (Figure 1; paragraph 0003-0004, 0006, 0011, 0024-0025, etc.)
 	HORWAT ET AL ‘049 discloses that it is well known in the art to use water-based latex-containing adhesives to bond porous materials (e.g., fiberglass, polystyrene foam, felt, etc.) to other (e.g., non-porous) materials to form laminates (e.g., insulation, films, sound deadening materials, construction materials, etc.), wherein the composition of the adhesive can be selected to provide desirable properties (e.g., fire retardance, heat resistance, etc.).  The water-based latex-containing adhesives have a typical solids content of 35-60 wt% (for spray applications) and is generally applied in amounts of 3-10 g/ft2 (wet). (line 8-58, col. 1; line 50, col. 3 to line 15, col. 3; line 35-39, col. 5; line 65, col. 5 to line 22, col. 6; etc.) 
	PAPSIN, JR ‘298 discloses that it is well known in the art to incorporate known additives (e.g., fire retardant agents, etc.) into water-based adhesive (e.g., for insulation-related applications, etc.). (line 62, col. 9 to line 5, col. 10; etc.)
   	LAMTEC PRODUCT SELECTION GUIDE discloses that the fiberglass reinforcing layer in LAMTEC WMP-VR-R PLUS facers is a fiberglass scrim. The reference further discloses that LAMTEC WMP-VR-R PLUS are a low cost facer which does not contain a kraft paper layer and is excellent in high humidity environments. (page 3, 6, etc.)
	BURTON ET AL discloses that it is well known in the art to utilize triaxial fiberglass scrim with typical thicknesses of 2.5 mils or less as reinforcing materials in vapor barrier materials, wherein the fiberglass scrim is sandwiched between and bonded to polymeric film layers (e.g., metallized films, polypropylene, etc.), in order to produce reinforced vapor barrier materials with excellent strength and puncture resistance for use in building and construction applications. (Figure 1-2, 0005, 0016-0017, 0020-0022, etc.)
	Regarding claims 1, 3-5, 7-10, 13, 15-16, 18-23, 25, 31-32, 39, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use known water-based laminating adhesives as disclosed in HORWAT ET AL ‘049 to bond the LAMTEC WMP-VR-R PLUS facer sheet directly to known types of flexible or rigid fiberglass-based insulation materials (e.g., fiberglass mats, insulating construction boards, etc.) as suggested by CHEN ET AL ‘054 in order to provide the insulation materials which can provide an attractive and protective surface finish (e.g., when utilized as construction panels, pipe wraps, etc.).
 	Further regarding claim 1, one of ordinary skill in the art would have incorporated effective amounts of known fire retardant agents as suggested by PAPSIN, JR ‘298 in the water-based laminating adhesives as disclosed in HORWAT ET AL ‘049 in order to provide the adhesives with useful fire resistance or flame retardant characteristics.
	Further regarding claims 1, 16, 25, 31, since the water-based laminating adhesives as disclosed in HORWAT ET AL ‘049 have typical solids content of 35-60 wt% and are applied with a typical wet coating weight of 3-10 g/ft2 (wet), the Examiner has reason to believe that HORWAT ET AL ‘049 discloses the use of water-based adhesives with both wet coating weights and dry coating weights that at least partially read on the “weight adhesive” (type unspecified) recited in claims 1, 16, 25, 31, therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.  Additionally and/or alternatively, one of ordinary skill in the art would have selected the coating weight of adhesive (wet or dry) based on the type and/or structure of the layers and materials being bonded together, and/or the degree of adhesion and/or tackiness desired for specific applications.
	Further regarding claims 1, 12, 16, 18-19, 21-22, 29, 31, 33-37, one of ordinary skill in the art would have applied the LAMTEC WMP-VR-R PLUS facer materials directly to known types of flexible or rigid fiberglass-based insulation materials (e.g., insulating construction boards, etc.) as suggested by CHEN ET AL ‘054 in order to provide insulation materials with economical, attractive surface finishes (e.g., when utilized as construction panels, insulative wrappings for moist circular pipes or ducts, etc.).
 	Further regarding claim 1, 16, 22, 31, one of ordinary skill in the art would have adhesively bonded the metallized film or foil side of the LAMTEC WMP-VR-R PLUS facer materials directly to a fiberglass-based insulating construction board or other insulation material as suggested by MOORE ET AL ‘138 in order to protect the metallized layer or metal foil layer from wear, abrasion, and/or damage.
	Regarding claim 20, 30, since the LAMTEC WMP-VR-R PLUS facer materials have a white film thickness and a metallized film thickness consistent with claims 1, 22 and utilize a tridirectional fiberglass reinforcing material, the Examiner has reason to believe that the LAMTEC WMP-VR-R PLUS facer materials have an overall thickness that at least partially reads on the thickness recited in claims 20, 30, therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.  Additionally and/or alternatively, one of ordinary skill in art would have selected the thicknesses of the adhesive layer and the reinforcing layer (e.g., triaxial fiberglass scrim with typical thicknesses of 2.5 mils or less, as suggested in BURTON ET AL) to produce a relatively thin (e.g., less than 10 mils) facer material in order to produce an insulation facer with a desirable combination of product cost and/or performance properties (e.g., tensile strength, stiffness, burst strength, delamination resistance, barrier properties, etc.) for specific applications.
 	Regarding claims 22-23, 25, 29-30, one of ordinary skill in the art would have produced the LAMTEC WMP-VR-R PLUS facer materials using conventional facer assembly methods (e.g., providing, assembling, and bonding the various layers of the LAMTEC WMP-VR-R PLUS facer material together with adhesive, etc.) prior to applying the facer material to insulation materials in order to facilitate manufacture of different types of insulation products.

Response to Arguments
Applicant's arguments filed 12/14/2021 and entered on 03/07/2022 have been fully considered but are deemed moot in view of the new grounds of rejection necessitated by the Claim Amendments filed 12/14/2021 and entered on 03/07/2022.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	TAYLOR ET AL (US 4,233,357) and STOCKL ET AL (US 6,417,267) and LINDEMANN ET AL (US 5,190,997) and ROSE ET AL (US 5,290,636) disclose water-based adhesives.
 	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

May 7, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787